PER CURIAM.
Upon consideration of the employer/carrier’s (E/C) response to this court’s order to show cause dated December 4, 2006, the court has determined that the order on appeal is not a reviewable adverse order. See Crown Pontiac, Inc. v. Bell, 547 So.2d 290 (Fla. 2d DCA 1989). If, in the future, claimant files another petition for benefits seeking benefits from the E/C, the E/C may assert their affirmative defense of misrepresentation at that time.
DISMISSED.
WOLF, LEWIS, and THOMAS, JJ., concur.